Citation Nr: 0632084	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
anxiety reaction.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident and amnesic disorder, claimed as 
secondary to the service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued the 30 percent 
evaluation for anxiety reaction and denied entitlement to 
secondary service connection for the residuals of the 
veteran's stroke.  


FINDINGS OF FACT

1.  The veteran's anxiety reaction is manifested by total 
occupational and social impairment due to social phobia 
disorder with near-continuous panic affecting the ability to 
function independently, appropriately, and effectively.

2.  The veteran's cerebrovascular accident and amnesic 
disorder are not related to the veteran's service-connected 
disability of anxiety reaction. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for anxiety 
reaction are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9400 (2006). 

2.  The veteran's cerebrovascular accident and amnesic 
disorder and the residuals thereof are not proximately due 
to, or the result of, the veteran's service-connected 
psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and for secondary service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed at that time 
to submit any evidence in his possession that pertained to 
his claims.  Although this notice was delivered after the 
initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in September 
2004, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Referable to the service connection claim, because it is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Service connection was established for anxiety reaction in 
December 1972 and was evaluated as 30 percent disabling under 
DC 9400.  In February 2005, the RO increased the evaluation 
to 70 percent, effective the date of the veteran's claim for 
an increase.

Under the rating criteria for mental disorders, the only 
higher evaluation of 100 percent requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, DC 9411.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The veteran underwent a VA mental disability orders 
examination in November 1998 and again in April 2004.  It was 
noted at the outset of both exams that the physical residuals 
of the veteran's 1997 stroke made it difficult for him to 
communicate and for the examiner to properly perform a formal 
cognitive exam.  The veteran has consistently been 
appropriately groomed.  By 2004, the demonstrated deficits in 
verbal memory and non-verbal reasoning were attributed to his 
cerebral vascular accident.  The examiner in the latest exam 
stated that the original anxiety condition has worsened since 
his stroke, due primarily to the severe debilitations the 
stroke caused.  The disorder manifests itself primarily in 
the form of a social phobia disorder with mild generalized 
anxiety, and panic attacks.  

VA outpatient clinical records, dated from July 2004 to 
February 2005, reveal that the veteran attends group 
psychotherapy meetings in an attempt to deal with his anger 
management issues, to include verbal and physical outbursts.  

In an attempt to discern between the manifestations of the 
veteran's service-connected psychiatric disability and his 
stroke residuals, a VA psychiatrist in April 2004 opined that 
"the residual effects of the stroke are limiting but do not 
preclude employment.  His anxiety, at present, does limit his 
employability."  Furthermore, the psychiatrist assigned a 
Global Assessment of Functioning (GAF) score of 31, 
indicative of major impairment in several areas according to 
the Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  It is noted that a score of 30 represents an 
inability to function in almost all areas. 

The Board finds that the level of disability presented by the 
veteran's anxiety disorder more nearly approximates the 100 
percent disabling category.  He has demonstrated total 
occupational impairment that when coupled with his social 
phobia disorder, represents total social impairment.   He 
experiences near-continuous panic which has affected his 
ability to function independently, appropriately, and 
effectively.  This warrants a total schedular rating.

Secondary Service Connection

The veteran contends that his 1997 stroke was caused by his 
nervousness and stress, for which service connection is in 
effect.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In April 2006, the Board forwarded the veteran's claims file 
to a cerebrovascular specialist to review the medical 
evidence of record and determine whether the veteran's 
service-connected anxiety disability caused his stroke.

The specialist conducted a review of the file in June 2006.  
He carefully laid out the veteran's medical history, to 
include his treatment at the time of the 1997 diagnosis of 
occlusion of the left internal carotid artery and infarction 
of the left brain hemisphere.  He explained that thrombotic 
occlusion of the internal carotid arteries in young persons 
was common, and that the veteran had several of the known 
risk factors, including smoking and hypercholesterolemia.  He 
further indicated that anxiety is not an established risk 
factor for carotid artery thrombosis.  In sum, he concluded 
that the veteran's stroke was not caused by his service-
connected disability.  

The Board finds this opinion credible, as its source is a 
specialist in the field of disability at issue.  Great weight 
is assigned to it, because it fully explains the medical 
basis for the conclusion, which was determined after a review 
of this particular veteran's medical history.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Accordingly, secondary service connection 
is not warranted.

The Board also notes that of record is an April 2004 opinion, 
attempting to directly link the veteran's stroke to an 
incident in service.  Specifically, a VA doctor who conducted 
a peripheral nerves examination stated that the veteran had 
reported snoring during his military service.  The veteran 
now carries a diagnosis of sleep apnea.  Based on those two 
pieces of information, the doctor opined that he likely had 
sleep apnea in service, which made him very anxious and 
consequently caused his CVA.  Whether medical principles were 
relied upon in forming this opinion was unclear to the Board; 
therefore, the cerebrovascular specialist was asked to 
comment on this opinion as well.

The specialist stated that snoring is common, and a 
relationship to carotid artery stenosis is unlikely.  He 
further indicated that the more recent diagnosis of sleep 
apnea was irrelevant to the event of 1997, and that the claim 
of a connection between the stroke and anxiety had no merit.  
The Board finds that this opinion on the matter of snoring is 
more probative than the April 2004 opinion, given the 
specialist's expertise and thorough review of the veteran's 
medical history.  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for residuals 
of a stroke is not warranted on any basis.


ORDER

Entitlement to a 100 percent evaluation for anxiety reaction 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

Entitlement to service connection for residuals of a 
cerebrovascular accident and amnesic disorder is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


